Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000119
                                                       21-SEP-2016
                                                       01:08 PM
                           SCWC-15-0000119


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER,

           INC., by and through its Board of Directors,

                   Petitioner/Plaintiff-Appellee,


                                 vs.


                   LILY NOMURA and RICHARD LEE,

                Respondents/Defendants-Appellants,


                                 and


       ALOHA RAINBOW INVESTMENTS, INC., TAI YAMATO, WALTER

       SHINN, PATRICIA SHIPLEY, LISA DO, SEAN CHAMBERLAIN,

     MICHAEL LIGHT, JAYSON PARK, ANTHONY WILLIAMS, JOHN PAUL

    PONDOC, LANE RICHARD, and JUAN MANUAL GUTIERREZ ALVARADO,

                 Respondents/Defendants-Appellees,



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-15-0000119; CIV. NO. 1RC14-1-9031)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Plaintiff-Appellee’s Application for Writ of


Certiorari filed on August 8, 2016, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, September 21, 2016.

                                  /s/ Mark E. Recktenwald


                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson